Dear Mr. Kirkpatrick:
This opinion is in response to your question asking who is responsible for the administration of the "State Election Subsidy Fund," Subsection 5 of Section 115.077, RSMo Supp. 1982.
Subsection 5 of Section 115.077, RSMo Supp. 1982, provides as follows:
              There is hereby created the "State Election Subsidy Fund" in the state treasury which shall be funded by appropriations from the general assembly for the purpose of the state making advance payments of election costs as required by this section.
We are unable to find any express provision in the laws of Missouri which places the responsibility for the administration of the State Election Subsidy Fund in any particular officer or agency.
Under the provisions of Section 37.010.4, RSMo 1978, the Commissioner of Administration "shall provide the governor with such assistance in the supervision of the executive branch of state government as the governor requires . . . ." Claims against the state are required to be made to the Commissioner of Administration pursuant to Section 33.120, RSMo 1978, within two years after such claims accrue. Under Section 115.061.2, RSMo 1978, the Commissioner of Administration audits claims made against the state under that section of the election law.
Therefore, we believe that the administration of the State Election Subsidy Fund is properly the responsibility of the Commissioner of Administration as part of his duties to assist the governor in the supervision of the executive branch of government (Section 33.010.4). See also Sections 33.030(2) and (3), and 33.060, RSMo.
CONCLUSION
It is the opinion of this office that the Commissioner of Administration is responsible for the administration of the State Election Subsidy Fund, established pursuant to Section 115.077.5, RSMo Supp. 1982.
Very truly yours,
                                  JOHN ASHCROFT Attorney General